576 F.2d 106
James L. COODY, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 77-2096.
United States Court of Appeals,Fifth Circuit.
June 19, 1978.

James L. Coody, pro se.
John P. Volz, U. S. Atty., Mary Williams Cazalas, Asst. U. S. Atty., New Orleans, La., for respondent-appellee.
Before BROWN, Chief Judge, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, MORGAN, CLARK, RONEY, GEE, TJOFLAT, HILL, FAY, RUBIN and VANCE, Circuit Judges.

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case, 570 F.2d 540, reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc on briefs without oral argument.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.